In aproceeding pursuant to CPLR article 78, inter alia, to require the appellant to reinstate the petitioner as a tenured teacher in appellant’s school district, the appeal is from a judgment of the Supreme Court, Nassau County, dated January 19, 1977, which granted the petition. Judgment affirmed, with $50 costs and disbursements. Contrary to the appellant’s contention, section 3813 of the Education Law is not applicable since petitioner seeks to vindicate the public interest in the enforcement of tenure rights (see Union Free School Dist. No. 6 of Towns of Islip & Smithtown v New York State Human Rights Appeal Bd., 43 AD2d 749, affd 35 NY2d 371, mot for rearg den 36 NY2d 807; Ruocco v Doyle, 38 AD2d 132; but cf. Flanagan v Board of Educ., 63 AD2d 1013; Matter of Grey v Board of Educ., 60 AD2d 361). Regarding petitioner’s tenure status we find that she never lost the tenure she acquired in 1966. Under the circumstances existent in this case petitioner did not lose her tenure when she accepted a part-time position. Latham, J. P., Titone, Margett and Hawkins, JJ., concur.